—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 29, 1997, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to attempted criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a term of 3 to 6 years in prison to run concurrently with a sentence from another county of 5 to 10 years. His sentence was in accordance with the negotiated plea agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.